Exhibit 10.1

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Second Amendment” or
this “Amendment”) is entered into as of June 20, 2011, by and among HERCULES
FUNDING II LLC, a Delaware limited liability company (“Borrower”), the lenders
identified on the signature page hereof (such lenders, together with their
respective successors and assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), and WELLS FARGO CAPITAL
FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC, a Delaware limited
liability company, as the arranger and administrative agent for the Lenders
(“Agent”), with reference to the following facts, which shall be construed as
part of this Second Amendment:

RECITALS

A. Borrower, Lenders and Agent have entered into that certain Loan and Security
Agreement dated as of August 25, 2008, as amended by that certain First
Amendment to Loan and Security Agreement dated as of April 30, 2009 (as amended
or modified from time to time, the “Loan Agreement”), pursuant to which Lenders
and Agent are providing financial accommodations to or for the benefit of
Borrower upon the terms and conditions contained therein. Unless otherwise
defined herein, capitalized terms or matters of construction defined or
established in the Loan Agreement shall be applied herein as defined or
established therein.

B. As of the date hereof, Wells Fargo Capital Finance, LLC is the sole Lender
under the Loan Agreement. Pursuant to this Second Amendment, Borrower, Wells
Fargo Capital Finance, LLC and Agent are amending the Loan Agreement to, among
other things, increase the amount of the Commitment of Wells Fargo Capital
Finance, LLC.

C. Borrower has requested that Lenders and Agent agree to amend certain
provisions of the Loan Agreement, and Lenders and Agent are willing to do so to
the extent provided in, and subject to the terms and conditions of, this Second
Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the continued performance by Borrower of its
promises and obligations under the Loan Agreement and the other Loan Documents,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower, Lenders and Agent hereby agree as
follows:

1. Ratification of Existing Loan Documents. Each of the parties acknowledges,
confirms, and ratifies the provisions of the Loan Agreement and the other Loan
Documents, which shall be unmodified and shall continue to be in full force and
effect in accordance with their terms except as expressly provided under this
Second Amendment. Without limiting the generality of the foregoing, each of the
parties acknowledges that the Sale and Servicing Agreement remains in full force
and effect among Borrower, HTGC and Agent notwithstanding the resignation of the
Backup Servicer and the fact that a replacement has not and may not be
appointed.

 

- 1 -



--------------------------------------------------------------------------------

2. Amendments to the Loan Agreement. The Loan Agreement is hereby amended as
follows:

2.1 Deletion of Definition of ACH Transactions. Section 1.1 of the Loan
Agreement is amended by deleting the existing definition of the term “ACH
Transactions.”

2.2 Amendment to Definition of Bank Product. Section 1.1 of the Loan Agreement
is amended by deleting the existing definition of the term “Bank Product,” and
replacing it with the following amended and restated version thereof:

“Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower or its Subsidiaries by a Bank Product
Provider: (i) credit cards, (ii) credit card processing services, (iii) debit
cards, (iv) stored value cards, (v) purchase cards (including so-called
“procurement cards” or “P-cards”), (vi) Cash Management Services, or
(vii) transactions under Hedge Agreements.

2.3 Addition of Definition of Bank Product Collateralization. Section 1.1 of the
Loan Agreement is amended by adding in appropriate alphabetical order the
following new definition of the term “Bank Product Collateralization”:

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).

2.4 Amendment to Definition of Bank Product Obligations. Section 1.1 of the Loan
Agreement is amended by deleting the existing definition of the term “Bank
Product Obligations” and replacing it with the following amended and restated
version thereof:

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Borrower or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Borrower or its Subsidiaries.

 

- 2 -



--------------------------------------------------------------------------------

2.5 Replacement of Definition of Bank Product Reserve with Definition of Bank
Product Reserve Amount. Section 1.1 of the Loan Agreement is amended by deleting
the existing definition of the term “Bank Product Reserve” and replacing it with
the following new definition of “Bank Product Reserve Amount” (and each
reference in the Loan Agreement or any other Loan Document to “Bank Product
Reserve” shall mean and be a reference to “Bank Product Reserve Amount”):

“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Agent has determined it is necessary or appropriate to
establish (based upon the Bank Product Providers’ reasonable determination of
their credit exposure to Borrower and its Subsidiaries in respect of Bank
Product Obligations) in respect of Bank Products then provided or outstanding;
provided, however, that such amount shall at no time exceed (a) five percent
(5%) of the Maximum Revolver Amount at such time, or (b) $15,000,000.

2.6 Amendment to Definition of Base LIBOR Rate. Section 1.1 of the Loan
Agreement is amended by deleting the existing definition of the term “Base LIBOR
Rate” and replacing it with the following amended and restated version thereof:

“Base LIBOR Rate” means the per annum rate appearing on Bloomberg L.P.’s (the
“Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) two (2) Business Days prior to the commencement of the
requested Interest Period, for a term of three (3) months, which determination
shall be conclusive in the absence of manifest error.

2.7 Amendment to Definition of Base Rate. Section 1.1 of the Loan Agreement is
amended by deleting the existing definition of the term “Base Rate” and
replacing it with the following amended and restated version thereof:

“Base Rate” means the greatest of (a) the Federal Funds Rate plus one-half of
one percent (0.50%), (b) the LIBOR Rate plus one percent (1.00%), and (c) the
rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.

2.8 Addition of Definition of Cash Management Services. Section 1.1 of the Loan
Agreement is amended by adding the following new definition of the term “Cash
Management Services”:

“Cash Management Services” means any cash management or related services,
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

 

- 3 -



--------------------------------------------------------------------------------

2.9 Further Amendment to Definition of Eligible Notes Receivable. Section 1.1 of
the Loan Agreement is further amended by deleting the existing text of
clause (e) in the definition of the term “Eligible Notes Receivables” and
replacing it with the following amended and restated version thereof:

(e) such Note Receivable has an outstanding principal amount that exceeds
$15,000,000; provided, that only the amount in excess of such limit shall be
considered ineligible and such limit may be waived by Agent on a case by case
basis in its sole discretion;

2.10 Amendment to Definition of Fee Letter. Section 1.1 of the Loan Agreement is
amended by deleting the existing definition of the term “Fee Letter” and
replacing it with the following amended and restated version thereof:

“Fee Letter” means that certain Amended and Restated Fee Letter, dated as of the
Second Amendment Closing Date, between Borrower and Agent, in form and substance
satisfactory to Agent.

2.11 Replacement of Definition of Hedging Agreement with Definition of Hedge
Agreement. Section 1.1 of the Loan Agreement is amended by deleting the existing
definition of the term “Hedging Agreement” and replacing it with the following
new definition of “Hedge Agreement” (and each reference in the Loan Agreement or
any other Loan Document to “Hedging Agreement” shall mean and be a reference to
“Hedge Agreement”):

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

2.12 Addition of Definition of Hedge Obligations. Section 1.1 of the Loan
Agreement is amended by adding in appropriate alphabetical order the following
new definition of the term “Hedge Obligations”:

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Borrower or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Hedge
Providers.

2.13 Addition of Definition of Hedge Provider. Section 1.1 of the Loan Agreement
is amended by adding in appropriate alphabetical order the following new
definition of the term “Hedge Provider”:

“Hedge Provider” means Wells Fargo or any of its Affiliates.

 

- 4 -



--------------------------------------------------------------------------------

2.14 Amendment to Definition of Lender Group Expenses. Section 1.1 of the Loan
Agreement is amended by deleting the existing definition of the term “Lender
Group Expenses” and replacing it with the following amended and restated version
thereof:

“Lender Group Expenses” means all reasonable (a) costs or expenses (including
taxes, and insurance premiums) required to be paid by Borrower or its
Subsidiaries under any of the Loan Documents that are paid, advanced or incurred
by the Lender Group, (b) fees or charges paid or incurred by Agent in connection
with the Lender Group’s transactions with Borrower or its Subsidiaries,
including, fees or charges for photocopying, notarization, couriers and
messengers, telecommunication, public record searches (including tax lien,
litigation, and UCC searches and including searches with the patent and
trademark office, the copyright office, or the department of motor vehicles),
filing, recording, publication, appraisal (including initial and subsequent
periodic Collateral appraisals or valuations or business valuations to the
extent of the fees and charges therefor (and up to the amount of any limitation
contained in this Agreement)), real estate surveys, real estate title policies
and endorsements, and environmental audits, (c) Agent’s customary fees and
charges (as adjusted from time to time) with respect to the disbursement of
funds (or the receipt of funds) to or for the account of Borrower (whether by
wire transfer or otherwise), together with any out-of-pocket costs and expenses
incurred in connection therewith, (by wire transfer or otherwise), (d) charges
paid or incurred by Agent resulting from the dishonor of checks, (e) costs and
expenses paid or incurred by the Lender Group to correct any default or enforce
any provision of the Loan Documents, or in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) out of pocket audit fees and expenses
(including travel, meals, and lodging) of Agent related to any inspections or
audits to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement or the Fee Letter, (g) costs and expenses
of third party claims or any other suit paid or incurred by the Lender Group in
enforcing or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or the Lender Group’s relationship with
Borrower or any of its Subsidiaries or any Guarantor, (h) Agent’s costs and
expenses (including attorneys’ fees) incurred in advising, structuring,
drafting, reviewing, administering, or amending the Loan Documents, and
(i) Agent’s and each Lender’s costs and expenses (including attorneys’,
accountants’, consultants’, and other advisors’ fees and expenses) incurred in
terminating, enforcing (including attorneys’, accountants’, consultants’, and
other advisors’ fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning Borrower or any of its
Subsidiaries or any Guarantor or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether suit is
brought, or in taking any Remedial Action concerning the Collateral. All such
amounts representing a mere pass-through by a member of the Lender Group of
out-of-pocket costs and expenses set by a third-party shall be deemed to be
reasonable for purposes of this Agreement and other Loan Documents.

2.15 Amendment to Definition of LIBOR Rate Margin. Section 1.1 of the Loan
Agreement is amended by deleting the existing definition of the term “LIBOR Rate
Margin” and replacing it with the following amended and restated version
thereof:

“LIBOR Rate Margin” means three and one-half percent (3.50%).

 

- 5 -



--------------------------------------------------------------------------------

2.16 Amendment to Definition of Loan Documents. Section 1.1 of the Loan
Agreement is amended by deleting from the existing definition of the term “Loan
Documents” the words “the Bank Product Agreements,”.

2.17 Addition of Definition of OFAC. Section 1.1 of the Loan Agreement is
amended by adding in appropriate alphabetical order the following new definition
of the term “OFAC”:

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

2.18 Addition of Definitions of Second Amendment, Second Amendment Closing Date
and Second Amendment Closing Fee. Section 1.1 of the Loan Agreement is amended
by adding in appropriate alphabetical order the following new definitions of the
terms “Second Amendment,” “Second Amendment Closing Date,” and “Second Amendment
Closing Fee”:

“Second Amendment” means the Second Amendment to Loan and Security Agreement,
dated as of June 20, 2011, by and among Lenders, Agent and Borrower.

“Second Amendment Closing Date” means June 20, 2011.

“Second Amendment Closing Fee” has the meaning given to such term in the Fee
Letter.

2.19 Amendment to Definition of WFF. Section 1.1 of the Loan Agreement is
amended by deleting the existing definition of the term “WFF” and replacing it
with the following amended and restated version thereof:

“WFF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company formerly known as Wells Fargo Foothill, LLC.

2.20 Amendment to Rules of Construction. Section 1.4 of the Loan Agreement is
amended by deleting the third to the last sentence thereof and replacing it with
the following two sentences:

The words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties. Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean the
repayment in full in cash or immediately available funds (or, in the case of
obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization) of all of the Obligations (including
the payment of any Lender Group Expenses that have accrued irrespective of
whether demand has been made therefor and the payment of any termination amount
then applicable (or which

 

- 6 -



--------------------------------------------------------------------------------

would or could become applicable as a result of the repayment of the other
Obligations) under Hedge Agreements provided by Hedge Providers) other than
(i) unasserted contingent indemnification Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid.

2.21 Amendment to Apportionment and Application of Payments. Section 2.3(b) of
the Loan Agreement is amended by deleting the existing text of
Sections 2.3(b)(i)(K), (L), (M) and (N), and replacing them with the following
amended and restated versions thereof:

(K) eleventh, so long as no Event of Default has occurred and is continuing, and
at Agent’s election (which election Agent agrees will not be made if an
Overadvance would be created thereby), ratably, to the Bank Product Providers
based upon amounts then certified by the applicable Bank Product Provider to
Agent (in form and substance satisfactory to Agent) to be due and payable to
such Bank Product Providers on account of Bank Product Obligations,

(L) twelfth, so long as no Event of Default has occurred and is continuing, to
pay the principal of all Advances, until paid in full,

(M) thirteenth, if an Event of Default has occurred and is continuing, ratably
(i) to pay the principal of all Advances until paid in full, and (ii) ratably,
to the Bank Product Providers, in an aggregate amount up to the Bank Product
Reserve established prior to the occurrence of, and not in contemplation of, the
subject Event of Default, based upon amounts then certified by the applicable
Bank Product Provider to Agent (in form and substance satisfactory to Agent) to
be due and payable to such Bank Product Providers on account of Bank Product
Obligations,

(N) fourteenth, if an Event of Default has occurred and is continuing, to pay
any other Obligations (including being paid, ratably, to the Bank Product
Providers on account of all amounts then due and payable in respect of Bank
Product Obligations, with any balance to be paid to Agent, to be held by Agent,
for the ratable benefit of the Bank Product Providers, as cash collateral), and

2.22 Amendment to Payment of Interest and Fees. Section 2.5 of the Loan
Agreement is amended by deleting the second sentence of Section 2.5(c) and
replacing it with the following amended and restated version thereof:

Borrower hereby authorizes Agent, from time to time without prior notice to
Borrower, to charge all interest and fees (when due and payable), all Lender
Group Expenses (as and when incurred), the fees and costs provided for in
Section 2.10 (as and when accrued or incurred), and all other payments as and
when due and

 

- 7 -



--------------------------------------------------------------------------------

payable under any Loan Document or any Bank Product Agreement (including any
amounts due and payable to the Bank Product Providers in respect of Bank
Products up to the Bank Product Reserve Amount) to Borrower’s Loan Account,
which amounts thereafter constitute Advances hereunder and shall accrue interest
at the rate then applicable to Advances hereunder.

2.23 Amendment to Unused Line Fee. Section 2.10 of the Loan Agreement is amended
by deleting the existing text of Section 2.10(a) and replacing it with the
following amended and restated version thereof:

(a) Unused Line Fee. On the first day of each month, Borrower shall pay an
unused line fee equal to (i) the amount by which (A) the Maximum Revolver Amount
then in effect exceeds (B) the average Daily Balance of Advances that were
outstanding during the immediately preceding month, or portion thereof during
which this Agreement is in effect, multiplied by (ii) (A) for each payment date
occurring on or before September 1, 2011, three-tenths of one percent (0.30%),
and (B) for each payment date occurring after September 1, 2011, (I) if the
average Daily Balance of Advances that were outstanding during such month was
equal to or less than sixty percent (60%) of the average Maximum Revolver Amount
in effect during such month, then three-quarters of one percent (0.75%) per
annum, (II) if the average Daily Balance of Advances that were outstanding
during such month was greater than sixty percent (60%), but equal to or less
than eighty percent (80%), of the average Maximum Revolver Amount in effect
during such month, then one-half of one percent (0.50%) per annum, and (III) if
the average Daily Balance of Advances that were outstanding during such month
was greater than eighty percent (80%) of the average Maximum Revolver Amount in
effect during such month, then zero (0).

2.24 Amendment to Audit, Appraisal and Valuation Charges. Section 2.10 of the
Loan Agreement is amended by deleting the existing text of Section 2.10(c) and
replacing it with the following amended and restated version thereof:

(c) Audit, Appraisal, and Valuation Charges. For the separate account of Agent,
Borrower shall pay to Agent audit, appraisal, and valuation fees and charges as
follows (i) a fee of $1,200 per day, per auditor, plus out-of-pocket expenses
for each financial or collateral audit of Borrower performed by personnel
employed by Agent, (ii) a fee of $1,000 per day, per applicable individual, plus
out of pocket expenses for the establishment of electronic collateral reporting
systems, if requested by Agent, (iii) a fee of $1,500 per day per appraiser,
plus out-of-pocket expenses, for each appraisal of the Collateral, or any
portion thereof, performed by personnel employed by Agent, and (iv) the actual
charges paid or incurred by Agent if it elects to employ the services of one or
more third Persons to perform financial or collateral audits of Borrower or its
Subsidiaries, to establish electronic collateral reporting systems, to appraise
the Collateral or any portion thereof, or to assess Borrower’s or its
Subsidiaries’ procedures or business valuation; provided that so long as no
Event of Default has occurred and is continuing, Borrower will not be charged
for more than three (3) financial or collateral audits in any twelve-month
period.

 

- 8 -



--------------------------------------------------------------------------------

2.25 Addition of New Condition Subsequent. Section 3.2 of the Loan Agreement is
amended by adding the following new Section 3.2(d) after the existing text
thereof:

(d) Within one hundred eighty (180) days after the Second Amendment Closing
Date, both Borrower and HTGC shall have transferred all of their respective
treasury management accounts to Wells Fargo.

2.26 Amendment to Maturity Date. Section 3.4 of the Loan Agreement is amended by
deleting the existing text thereof and replacing it with the following amended
and restated version thereof:

3.4 Term. This Agreement shall continue in full force and effect for a term
commencing on the Closing Date and ending on the third anniversary of the Second
Amendment Closing Date (the “Maturity Date”). The foregoing notwithstanding, the
Lender Group, upon the election of the Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default.

2.27 Amendment to Effect of Termination. Section 3.5 of the Loan Agreement is
amended by deleting the first sentence thereof and replacing it with the
following amended and restated version thereof:

On the Maturity Date or earlier termination of this Agreement in accordance with
its terms, all of the Obligations immediately shall become due and payable
without notice or demand and Borrower shall be required to repay all of the
Obligations in full.

2.28 Amendment to Early Termination by Borrower. Section 3.6 of the Loan
Agreement is amended by deleting the existing text thereof and replacing it with
the following amended and restated version thereof:

3.6 Early Termination by Borrower. Borrower has the option, at any time upon
ninety (90) days prior written notice to Agent, to terminate this Agreement by
repaying to Agent all of the Obligations in full. If Borrower has sent a notice
of termination pursuant to the provisions of this Section 3.6, then the
Commitments shall terminate and Borrower shall be obligated to repay the
Obligations in full, on the date set forth as the date of termination of this
Agreement in such notice. In the event of the termination of this Agreement and
repayment of the Obligations at any time prior to the Maturity Date, for any
other reason, including (a) termination upon the election of the Required
Lenders to terminate after the occurrence and during the continuation of an
Event of Default, (b) foreclosure by Agent or Lenders and sale of Collateral,
(c) sale of the Collateral in any Insolvency Proceeding of Borrower, or
(d) restructure,

 

- 9 -



--------------------------------------------------------------------------------

reorganization, or compromise of the Obligations by the confirmation of a plan
of reorganization or any other plan of compromise, restructure, or arrangement
in any Insolvency Proceeding of Borrower, then, in view of the impracticability
and extreme difficulty of ascertaining the actual amount of damages to the
Lender Group or profits lost by the Lender Group as a result of such early
termination, and by mutual agreement of the parties as to a reasonable
estimation and calculation of the lost profits or damages of the Lender Group,
Borrower shall pay to Agent, in cash, for the ratable benefit of Lenders, the
Applicable Prepayment Premium, if any, determined as of such date. For purposes
of this Agreement, “Applicable Prepayment Premium” means, as of any date of
determination, an amount equal to (a) during the period starting on the Second
Amendment Closing Date and ending on the day immediately preceding the first
anniversary of the Second Amendment Closing Date, three percent (3.00%) times
the Maximum Revolver Amount on such date, (b) during the period starting on the
first anniversary of the Second Amendment Closing Date and ending on the day
immediately preceding the second anniversary of the Second Amendment Closing
Date, two percent (2.00%) times the Maximum Revolver Amount on such date,
(c) during the period starting on the second anniversary of the Second Amendment
Closing Date and ending on the day immediately preceding the same date in the
sixth month after the second anniversary of the Second Amendment Closing Date,
one percent (1.00%) times the Maximum Revolver Amount on such date, and
(d) thereafter, zero dollars ($0.00).

2.29 Amendment to Covenant Regarding Minimum Tangible Net Worth of HTGC.
Section 7.16 of the Loan Agreement is amended by deleting the existing text of
Section 7.16(c) and replacing it with the following amended and restated version
thereof:

(c) Minimum Tangible Net Worth of HTGC. Permit HTGC, on a consolidated basis
with its Subsidiaries, to fail to maintain as of the end of each of its fiscal
quarters a sum of (i) Tangible Net Worth, plus (ii) Subordinated Debt, that is
greater than or equal to the sum of (A) $314,000,000, plus (B) ninety percent
(90%) of the cumulative amount of equity raised by HTGC from and after March 31,
2011.

2.30 Amendment to Lenders’ Rights and Remedies. Section 9.1 of the Loan
Agreement is amended by deleting the existing text of Section 9.1(a) and
replacing it with the following amended and restated version thereof:

(a) Declare all or any portion of the Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, immediately due and payable, whereupon the same shall become and be
immediately due and payable and Borrower shall be obligated to repay all of such
Obligations in full;

 

- 10 -



--------------------------------------------------------------------------------

2.31 Further Amendment to Lenders’ Rights and Remedies. Section 9.1 of the Loan
Agreement is further amended by deleting the existing text of the last paragraph
thereof and replacing it with the following amended and restated version
thereof:

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of all accrued
and unpaid interest thereon and all fees and all other amounts owing under this
Agreement or under any of the other Loan Documents, shall automatically and
immediately become due and payable and Borrower shall be obligated to repay all
of such Obligations in full, without presentment, demand, protest, or notice of
any kind, all of which are expressly waived by Borrower.

2.32 Amendment to Provision Regarding Amendments and Waivers. Section 15.1 of
the Loan Agreement is amended by deleting from the first sentence thereof the
words “Bank Product Agreements or”.

2.33 Amendment to Agency Provisions Regarding Collateral Matters Providers.
Section 16.12 of the Loan Agreement is amended by deleting the existing text
thereof and replacing it with the following amended and restated version
thereof:

16.12 Collateral Matters.

(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrower of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if such sale or disposition
is a Permitted Disposition or Borrower certifies to Agent that the sale or
disposition is permitted under Section 7.4 (and Agent may rely conclusively on
any such certificate, without further inquiry), (iii) constituting property in
which Borrower owned no interest at the time Agent’s Lien was granted nor at any
time thereafter, or (iv) constituting property leased to Borrower under a lease
that has expired or is terminated in a transaction permitted under this
Agreement. Borrower and the Lenders hereby irrevocably authorize (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent, based upon the instruction of the Required Lenders,
to (a) consent to, credit bid or purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Section 363 of the Bankruptcy Code, (b) credit bid or purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, or (c) credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any other sale or
foreclosure conducted by Agent (whether by judicial action or otherwise) in
accordance with applicable law. In connection with any such credit bid or
purchase, the Obligations owed to the Lenders and the Bank Product Providers

 

- 11 -



--------------------------------------------------------------------------------

shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not unduly delay the
ability of Agent to credit bid or purchase at such sale or other disposition of
the Collateral and, if such claims cannot be estimated without unduly delaying
the ability of Agent to credit bid, then such claims shall be disregarded, not
credit bid, and not entitled to any interest in the asset or assets purchased by
means of such credit bid) and the Lenders and the Bank Product Providers whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the asset or assets so purchased (or in
the Stock of the acquisition vehicle or vehicles that are used to consummate
such purchase). Except as provided above, Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(y) if the release is of all or substantially all of the Collateral, all of the
Lenders (without requiring the authorization of the Bank Product Providers), or
(z) otherwise, the Required Lenders (without requiring the authorization of the
Bank Product Providers). Upon request by Agent or Borrower at any time, the
Lenders will (and if so requested, the Bank Product Providers will) confirm in
writing Agent’s authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 16.12; provided, however, that (1) Agent
shall not be required to execute any document necessary to evidence such release
on terms that, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of Borrower in respect of)
all interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. The Lenders further
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to authorize) Agent, at its option
and in its sole discretion, to subordinate any Lien granted to or held by Agent
under any Loan Document to the holder of any Permitted Lien on such property if
such Permitted Lien secures Permitted Purchase Money Indebtedness.

(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) to assure that the Collateral exists or is owned by Borrower
or is cared for, protected, or insured or has been encumbered, or that Agent’s
Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof or whether to impose, maintain, reduce, or eliminate any
particular reserve hereunder or whether the amount of any such reserve is
appropriate or not, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any

 

- 12 -



--------------------------------------------------------------------------------

manner it may deem appropriate, in its sole discretion given Agent’s own
interest in the Collateral in its capacity as one of the Lenders and that Agent
shall have no other duty or liability whatsoever to any Lender (or Bank Product
Provider) as to any of the foregoing, except as otherwise provided herein.

2.34 Amendment to Agency Provisions Regarding Bank Product Providers.
Section 16.19 of the Loan Agreement is amended by deleting the existing text
thereof and replacing it with the following amended and restated version
thereof:

16.19 Bank Product Providers. Each Bank Product Provider shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting. Agent hereby agrees to act as agent for such Bank Product Providers and,
by virtue of entering into a Bank Product Agreement, the applicable Bank Product
Provider shall be automatically deemed to have appointed Agent as its agent and
to have accepted the benefits of the Loan Documents, and to have provided Agent
with the same authorizations, representations, acknowledgments and consents made
by each Lender under the preceding Sections 16.1 through 16.18; it being
understood and agreed that the rights and benefits of each Bank Product Provider
under the Loan Documents consist exclusively of such Bank Product Provider’s
being a beneficiary of the Liens and security interests (and, if applicable,
guarantees) granted to Agent and the right to share in payments and collections
out of the Collateral as more fully set forth herein. In addition, each Bank
Product Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that Agent shall have the right, but shall
have no obligation, to establish, maintain, relax, or release reserves in
respect of the Bank Product Obligations and that if reserves are established
there is no obligation on the part of Agent to determine or insure whether the
amount of any such reserve is appropriate or not. In connection with any such
distribution of payments or proceeds of Collateral, Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Agent as to the amounts that are due and
owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution. Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the relevant Bank Product Provider. In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the relevant Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof). Borrower may obtain Bank
Products from any Bank Product Provider, although Borrower is not required to do
so. Borrower acknowledges and agrees that no Bank Product Provider has committed
to provide any Bank Products and that the providing of Bank Products by any Bank
Product Provider is in the sole and absolute discretion of such Bank Product
Provider. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no provider or

 

- 13 -



--------------------------------------------------------------------------------

holder of any Bank Product shall have any voting or approval rights hereunder
(or be deemed a Lender) solely by virtue of its status as the provider or holder
of such agreements or products or the Obligations owing thereunder, nor shall
the consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents (except the Bank Product Agreements of the
applicable Bank Product Provider), including as to any matter relating to the
Collateral or the release of Collateral or Guarantors.

2.35 Amendment to Provisions Regarding Patriot Act. Section 17.9 of the Loan
Agreement is amended by adding after the existing text thereof the following
additional sentence:

In addition, if Agent is required by law or regulation or internal policies to
do so, it shall have the right to periodically conduct (a) Patriot Act searches,
OFAC/PEP searches, and customary individual background checks for HTGC or
Borrower and (b) OFAC/PEP searches and customary individual background checks
for the senior management and key principals of HTGC or Borrower, and Borrower
agrees to cooperate in respect of the conduct of such searches and further
agrees that the reasonable costs and charges for such searches shall constitute
Lender Expenses hereunder and be for the account of Borrower.

2.36 Amendment to Integration Provision. Section 17.10 of the Loan Agreement is
amended by adding after the existing text thereof the following additional
sentence:

The foregoing to the contrary notwithstanding, all Bank Product Agreements, if
any, are independent agreements governed by the written provisions of such Bank
Product Agreements, which will remain in full force and effect, unaffected by
any repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

2.37 Revised Commitments as of the Second Amendment Closing Date. Exhibit C-1 to
the Loan Agreement is amended by deleting the existing version thereof and
replacing it with the revised and current version attached as Exhibit A to this
Second Amendment.

3. Conditions Precedent. Notwithstanding any other provision of this Second
Amendment, this Second Amendment shall be of no force or effect, and Lenders and
Agent shall not have any obligations hereunder, unless and until each of the
following conditions have been satisfied:

3.1 Receipt of Executed Second Amendment. Agent shall have received this Second
Amendment, duly executed by Borrower, each Lender, and Agent;

3.2 Receipt of Executed Amended and Restated Fee Letter. Agent shall have
received the Fee Letter, duly executed by Borrower and Agent;

 

- 14 -



--------------------------------------------------------------------------------

3.3 Payment of Second Amendment Closing Fee. Agent shall have received from
Borrower payment of the Second Amendment Closing Fee; and

3.4 Secretary’s Certificate. Agent shall have received a certificate from the
Secretary of Borrower attesting to (a) the resolutions of Borrower’s Board of
Directors (i) authorizing Borrower’s execution, delivery, and performance of
this Second Amendment, the Fee Letter, and all other Loan Documents executed in
connection therewith to which Borrower is a party, and (ii) authorizing specific
officers of Borrower to execute the same, and (b) the incumbency and signatures
of such specific officers of Borrower.

3.5 Closing Certificate. Agent shall have received a certificate from the chief
financial officer and chief executive officer of Borrower, certifying as to
(a) the truth and accuracy of the representations and warranties of Borrower
contained in Section 5 of the Loan Agreement as amended by this Second
Amendment, (b) the absence of any Defaults or Events of Default, and (c) that
after giving effect to the incurrence of Indebtedness under the Loan Agreement
and the other transactions contemplated by the Loan Agreement as amended by this
Second Amendment, Borrower is Solvent;

3.6 Opinion of Borrower’s Counsel. Agent shall have received an opinion or
opinions of Borrower’s counsel in form and substance satisfactory to Agent.

4. Representations and Warranties re Loan Agreement. Borrower hereby represents
and warrants that the representations and warranties contained in the Loan
Agreement were true and correct in all material respects when made and, except
to the extent that (a) a particular representation or warranty by its terms
expressly applies only to an earlier date, or (b) Borrower has previously
advised Agent in writing as contemplated under the Loan Agreement, are true and
correct in all material respects as of the date hereof. Borrower hereby further
represents and warrants that no event has occurred and is continuing, or would
result from the transactions contemplated under this Second Amendment, that
constitutes or would constitute a Default or an Event of Default.

5. Miscellaneous.

5.1 Headings. The various headings of this Second Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Second Amendment or any provisions hereof.

5.2 Counterparts. This Second Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which together shall be deemed to be one and the same instrument. Delivery of an
executed counterpart of a signature page to this Second Amendment by either
(i) facsimile transmission or (ii) electronic transmission in either Tagged
Image Format Files (TIFF) or Portable Document Format (PDF), shall be effective
as delivery of a manually executed counterpart thereof.

5.3 Interpretation. No provision of this Second Amendment shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party’s having or
being deemed to have structured, drafted or dictated such provision.

 

- 15 -



--------------------------------------------------------------------------------

5.4 Complete Agreement. This Second Amendment constitutes the complete agreement
between the parties with respect to the subject matter hereof, and supersedes
any prior written or oral agreements, writings, communications or understandings
of the parties with respect thereto.

5.5 GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICT OF LAWS.

5.6 Effect. Upon the effectiveness of this Second Amendment, each reference in
the Loan Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby and
each reference in the other Loan Documents to the Loan Agreement, “thereunder,”
“thereof,” or words of like import shall mean and be a reference to the Loan
Agreement as amended hereby.

5.7 Conflict of Terms. In the event of any inconsistency between the provisions
of this Second Amendment and any provision of the Loan Agreement, the terms and
provisions of this Second Amendment shall govern and control.

5.8 No Novation or Waiver. Except as specifically set forth in this Second
Amendment, the execution, delivery and effectiveness of this Second Amendment
shall not (a) limit, impair, constitute a waiver by, or otherwise affect any
right, power or remedy of, Agent or Lenders under the Loan Agreement or any
other Loan Document, (b) constitute a waiver of any provision in the Loan
Agreement or in any of the other Loan Documents or of any Default or Event of
Default that may have occurred and be continuing, or (c) alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Agreement or in any of the other Loan
Documents, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

[SIGNATURE PAGE FOLLOWS]

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Loan and Security Agreement as of the day and year first above written.

 

HERCULES FUNDING II LLC,

a Delaware limited liability company, as Borrower

By:   /s/ Scott Harvey Name:   Scott Harvey Title:   Chief Legal Officer

WELLS FARGO CAPITAL FINANCE, LLC,

formerly known as Wells Fargo Foothill, LLC,

a Delaware limited liability company,

as Agent and a Lender

By:

  /s/ Aharon Tarnavsky Name:  

Aharon Tarnavsky

Title:  

Vice President

 

- 17 -



--------------------------------------------------------------------------------

EXHIBIT A TO SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

Exhibit C-1

To

Loan and Security Agreement

Commitments

(as of Second Amendment Closing Date)

 

Lender

  

Commitment

Wells Fargo Foothill, LLC.

   $75,000,000

All Lenders

   $75,000,000

 

- 18 -